DETAILED ACTION
Status of Claims
This Office Action is in response to the amendments filed 11/04/2020.
Applicant’s election without traverse of Group I: Claims 1-6 & 14-16 in the reply filed on 05/01/2020 was previously acknowledged.
Claims 1 & 14 have been amended.
Claims 1-6 & 14-16 have been examined.
Claims 1-20 remain pending.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 08/08/2017.

Response to Arguments
In response to Applicant’s arguments pertaining to the 35 U.S.C. 101 rejection, Applicant’s arguments have been fully considered, but are not persuasive. Applicant argues the claims are not directed to an abstract idea because the claimed method is performed by a “client”. Examiner respectfully disagrees. Merely being performed by a “client” does not mean the claims are not directed towards an abstract idea. Claim 1 recites detecting a payment operation, acquiring payment information, forming a payment request and sending the payment request. Thus, the claims recite a fundamental economic practice relating to payment processing, and is therefore an abstract idea.
Applicant further argues the claims are directed to a practical application. Examiner respectfully disagrees. This judicial exception is not integrated into a practical application because the claim only recites three additional elements – using a client, processor and memory to perform the steps described above. The client, processor and memory in each step is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of detecting, sending and processing payment 
Applicant further argues the claims are directed to significantly more than an abstract idea as the claims recite a solution based in technology such that they are directed to an improved method and device for simplifying the payment operation, improving the intelligence of the client (such as a TV) and the electronic device, and improving the usage satisfaction of the user. Examiner respectfully disagrees. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a client, processor and memory to perform the steps amounts to no more than mere instructions to apply the fundamental economic practice of performing a payment using generic computer components. None of the hardware offers a meaningful limitation beyond linking the systems to a particular technological environment. The steps of detecting a payment operation, acquiring payment information, forming a payment request and sending the payment request are well-understood, routine and conventional activities previously known in the industry, and do not propose an improvement to the functioning of the computer itself or to improve any other technology or technical field. For these reasons applicant's arguments are not persuasive.
Regarding the 35 U.S.C. 102 and 103 rejections, Applicant’s arguments have been fully considered, but are not persuasive. Applicant argues, 
“Amended claim 1 focuses on how to generate a payment request by a client and to send the payment request to the electronic device of the user running a payment account for processing a payment. For example, a TV detects a payment operation from a user, acquires payment information in response to the payment operation; forming a payment request according to the payment information; and sends the payment request to the mobile phone of a user running a payment account for processing the payment.” 
Examiner respectfully disagrees. Though the example is helpful, it is a much narrower concept than what is described in the claim language. Per the claim language, the art on record (Grassadonia) clearly teaches detecting, by a client, a payment operation from a user through a service application running on the client (FIG. 5, item 503, teaches receiving a request to send money from a sender); acquiring, by the client, payment information in response to the payment operation (FIG. 5, item 505, teaches providing a user interface to the sender for inputting a numerical value of money (reads on payment information)); forming, by the client, a payment request according to the payment information (Col. 2 Ln. 14-40; Col. 11 Ln. 26-40; FIG. 3D); and sending, by the client, the payment request, to an electronic device running a payment account which is bound to the service application for payment (Col. 2 Ln. 14-40; Col. 2 Ln. 41 – Col. 3 Ln. 7 teaches determining how to perform the payment process such that the disclosed technology can perform the payment process by transmitting a linking invitation requesting the recipient to either submit financial account information or to create a new service account associated with the payment service or the payment application (e.g., account creation process generally involves submitting financial account information) Col. 11 Ln. 26-40; FIG. 3E)FIG. 3D teaches the recipient already uses the Cash App (reads on being bound to the service application). Therefore, Applicant’s arguments are not persuasive. All dependent claims can be addressed with the same rationale. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 & 14-16 are rejected under 35 U.S.C. 101 because they are directed towards non-statutory subject matter. 

Claims 1-6 & 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites detecting a payment operation, acquiring payment information, forming a payment request and sending the payment request. Thus, the claims recite a fundamental economic practice relating to payment processing. 
This judicial exception is not integrated into a practical application because the claim only recites three additional elements – using a client, processor and memory to perform the steps described above. The client, processor and memory in each step is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of detecting, sending and processing payment transaction data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a client, processor and memory to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Claims 2-6 & 14-16 recite the same abstract ideas and additional elements as addressed in claim 1. Therefore, the claims are directed to an abstract idea with the same rationale as presented in the analysis of claim 1. Claims 1-6 & 14-16 are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grassadonia (US 9,595,031).

Regarding claim 1, Grassadonia teaches An information processing method, comprising:
detecting, by a client, a payment operation from a user through a service application running on the client (FIG. 5, item 503, teaches receiving a request to send money from a sender);
acquiring, by the client, payment information in response to the payment operation (FIG. 5, item 505, teaches providing a user interface to the sender for inputting a numerical value of money (reads on payment information));
forming, by the client, a payment request according to the payment information (Col. 2 Ln. 14-40; Col. 11 Ln. 26-40; FIG. 3D); and
sending, by the client, the payment request, to an electronic device running a payment account which is bound to the service application for payment (Col. 2 Ln. 14-40; Col. 2 Ln. 41 – Col. 3 Ln. 7 teaches determining how to perform the payment process such that the disclosed technology can perform the payment process by transmitting a linking invitation requesting the recipient to either submit financial account information or to create a new service account associated with the payment service or the payment application (e.g., account creation process generally involves submitting financial account information) Col. 11 Ln. 26-40; FIG. 3E)FIG. 3D teaches the recipient already uses the Cash App (reads on being bound to the service application).

Regarding claim 2, Grassadonia teaches The method according to claim 1. Grassadonia further teaches wherein the step of detecting, by a service application, a payment operation comprises:
when multimedia information is played, detecting a payment operation for the multimedia information (Col. 5 Ln. 54 – Col. 6 Ln. 15 teaches detecting a payment operation based on characters in a message).

Regarding claim 3, Grassadonia teaches The method according to claim 1. Grassadonia further teaches wherein the method further comprises:
establishing a binding relationship between the service application and the payment account before the service application detects the payment operation (FIG. 5, items 515 and 517 teaches determining if the recipient has an existing account and if so, transferring money based on information from the existing account; This indicates the a relationship between the payment account and application before the payment).

Regarding claim 4, Grassadonia teaches The method according to claim 3. Grassadonia further teaches wherein the step of establishing a binding relationship between the service application and the payment account before the service application detects the payment operation comprises:
receiving identification information of the payment account; and 
sending the identification information to a server, the identification information being used for establishing, by the server, a binding relationship between the service application and the payment account.
(Col. 7 Ln. 33-46 teaches an existing service account associated with the payment application performing payment processing using existing information from the service account including financial information; Col. 7 Ln. 65 – Col. 8 Ln. 23 teaches creating a new service account using an email address or phone number and financial information)

Regarding claim 5, Grassadonia teaches The method according to claim 1. Grassadonia further teaches wherein the method further comprises:
after payment succeeds on the basis of the payment request, outputting information for indicating payment success (Col. 11 Ln. 26- 40 teaches the user interface can be updated to show that the payment has been completed; FIG. 3E).

Regarding claim 14, all limitations as recited have been analyzed and rejected with respect to claims 1. Claim 14 pertains to a client having associated instructions corresponding to the method of claim 1. Claims 14 includes all of the limitations of claim 1, with additional attention paid to:
one or more processors (FIG. 1); 
memory (FIG. 1); and
one or more program modules stored in the memory and to be executed by the one or more processors (FIG. 2)

Regarding claims 15 & 16, all limitations as recited have been analyzed and rejected with respect to claims 2 & 3. Claims 15 & 16 pertain to a client having associated instructions corresponding to the method of claims 2 & 3. Claims 15 & 16 do not teach or define any new limitations beyond claims 2 & 3, therefore they are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia (US 9,595,031) in view of Langley (US 2013/0160100).

Regarding claim 6, Grassadonia teaches The method according to claim 1. Grassadonia does not teach, however, Langley teaches wherein the method further comprises:
when the payment account does not perform payment for the payment request for a specified time period, outputting information for prompting payment or information for cancelling payment (Paragraph [0079]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by Grassadonia to include cancelling the transaction after a certain time period to increase security in the transaction exchange. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319.  The examiner can normally be reached on M-F 12:00 - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        January 29, 2021

/KITO R ROBINSON/Primary Examiner, Art Unit 3619